Citation Nr: 1029194	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  09-05 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a rating higher than 30 percent for residuals of a 
stomach injury with bowel obstruction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1967 to March 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in January 2008 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the record.

At the hearing of March 2010, the Veteran submitted additional 
evidence in support of his claims and waived the right to have 
the evidence initially considered by the RO.  38 C.F.R. § 
20.1304(c).

As the Veteran's disability arose from injuries from a grenade 
and two in-service surgeries, the evidence raises the claims of 
service connection for the surgical scars as well as muscle 
injury to the abdominal wall, which are referred to the RO for 
appropriate action.


FINDING OF FACT

The residuals of a stomach injury with bowel obstruction is 
manifested by either constipation or diarrhea and pain in the 
lower abdomen without frequent and prolonged episodes of severe 
colic distension, nausea, or vomiting.






CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for residuals of 
a stomach injury with bowel obstruction symptoms have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.114, Diagnostic Code 7301, 7310 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696, 
(2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 





In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  
The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in 
December 2007.  The notice included the type of evidence needed 
to substantiate the claim for increase, namely, evidence that the 
symptoms had increased and the effect on employment.  

The Veteran was notified that VA would obtain VA records and 
records from other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would obtain 
any non-Federal records on his behalf.  The notice included the 
provisions for the effective date of a claim and for the degree 
of disability assignable.

As for the content and the timing of the VCAA notice, the 
document substantially complied with the specificity requirements 
of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of 
the elements of the claim); and of Vazquez-Flores v. Peake, 580 
F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or 
increase in severity of a disability and the effect that 
worsening has on employment).  Further VCAA notice is not 
required.


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and private 
medical records.  The Veteran was afforded  VA examinations.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

General Principles

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 
(1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.




The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 
(2007).

Facts 

While serving in Vietnam, the Veteran was wounded by shrapnel 
from a grenade.  The shrapnel entered the left lower quadrant of 
the abdomen and a portion of the small intestine had to be 
removed.  Later the Veteran developed a bowel obstruction and 
underwent a second operation, consisting of lysis of adhesions.

Since service, the Veteran has had difficulties digesting his 
food.  He avoids digestive problems with Metamucil and a diet in 
which he avoids certain foods.  He testified that on occasion 
food is unable to pass through his digestive system and he must 
be hospitalized until his system can clear the food.  He states 
that on a daily basis he suffers from either constipation or 
diarrhea. 

The record shows that the Veteran was hospitalized in March and 
October 1985, in February 1994, and in August 1998.  In July 
2002, the Veteran estimated he has been hospitalized for 4 to 6 
times since 1972.

The Veteran filed his current claim in November 2007, asserting 
that his condition had worsened, justifying a higher rating.

In November 2007, the Veteran was hospitalized at a private 
hospital after his symptoms worsened.  He complained of nausea 
and vomiting and cramping abdominal pain.  It was indicated that 
the last time the Veteran had experienced similar symptoms was in 
1998.  He did not have any complaints of diarrhea, constipation, 
chills, fever, loss of appetite, or melena.  The onset of 
symptoms was sudden, having begun the night before.  The 
Veteran's abdomen was tender with hypoactive bowel sounds.

A gastrointestinal study showed gas filled loops of the small 
bowel.  The loops were mildly distended measuring about 4 cm. in 
diameter.  The radiologist did not see any free intraperitoneal 
air or abnormal calcifications.  The findings were nonspecific 
but potentially abnormal.  A tube was inserted and the Veteran 
remained at the hospital for two days until he could tolerate a 
clear diet and then a regular diet.  In December 2007, the 
Veteran stated that he had no further complaints.  

On VA examination in December 2007, the Veteran described 
constant diarrhea or constipation, but he did not have episodes 
of colic distention, except during a flare-up.  He stated that 
the disability affect his occupation as a home remodeler.  He 
stated that he frequently worked a half day and loss of day of 
work about once a week.  

On examination, the Veteran's weight was stable and there were no 
signs of anemia.  He had some mild left lower quadrant 
discomfort.  There were normal active bowel signs and the rest of 
the abdominal examination was benign.  The diagnosis was a 
stomach wound with major surgery in 1968 which lead to the 
Veteran's current condition of a recurrent small bowel 
obstruction.

In October 2008, the Veteran complained of intermittent pain for 
three months.  He had no nausea or vomiting and his appetite was 
good.  He did not have headaches, dizziness, shortness of breath, 
gastrointestinal bleeding, or melena. A CT scan of the abdomen 
was negative.

On VA examination in June 2009, the Veteran described crampy 
abdominal pain. He had no signs of anemia and his weight had been 
stable.  The bowel sounds were normal.  There was no evidence of 
peristalsis.  The diagnosis was a recurrent intestinal 
obstruction secondary to adhesions.  





Analysis

The disability is rated 30 percent under Diagnostic Code 7310.  
Under Diagnostic Code 7310, stomach injuries are rated as 
adhesions of the peritoneum under Diagnostic Code 7301.   Under 
Diagnostic Code 7301, the criteria for the next higher rating, 50 
percent, are severe impairment from definite partial obstruction 
shown by X-ray with frequent and prolonged episodes of severe 
colic distension, nausea, or vomiting, following severe 
peritonitis, a ruptured appendix, a perforated ulcer, or an 
operation with drainage.  

Except for the one episode of severe symptoms in November 2007, 
there is no other episode of severe symptoms to support a finding 
of frequent and prolonged episodes of severe colic distension, 
nausea, or vomiting.  Without more frequent and prolonged 
episodes of severe colic distension, nausea, and vomiting, the 
Board finds that the criteria for the next higher rating under 
Diagnostic Code 7301 have not been met.

The Board has considered whether a higher disability rating could 
be assigned under other Diagnostic Codes applicable to 
gastrointestinal disabilities.  A higher disability rating is not 
warranted under Diagnostic Code 7307 as there is no evidence of 
severe hemorrhages or large ulcerated areas of the intestine or 
under Diagnostic Code 7323 as there is no evidence of marked 
malnutrition and anemia.

As the criteria for a 50 percent rating for residuals of a 
stomach injury with bowel obstruction have not been met, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does have 
the authority to decide whether the claim should be referred to 
the VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.  38 C.F.R. § 
3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for the service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.  If the 
criteria reasonably describe the Veteran's disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the rating criteria reasonably describe the 
disability level and symptomatology, which are contemplated by 
Diagnostic Codes 7310 and 7301 in the Rating Schedule.  In other 
words, the Veteran does not experience any symptomatology not 
already encompassed in the Diagnostic Codes.  

As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular rating is, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).


ORDER

A rating higher than 30 percent for residuals of a stomach injury 
with bowel obstruction is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


